Title: William Pearce to Tobias Lear, 11 May 1792
From: Pearce, William
To: Lear, Tobias



Mr Lear Sir.
Philadelphia May 11th 1792

I now have my Machinery &c. at Work, and should be glad to be informed when the President of the United States and his Lady, would be pleased to Honor me with their Company, to take a look at them.
Mrs Hamilton has likewise a desire to see them, when the President and his Lady, is pleased to fix the time, I will let her know, if it is agreeable to them.

Your answer by the bearer, if convenient will greatly oblige Sir Your obt hble Servant

Wm Pearce


P.S. Mr Hamilton & Mr Jefferson wishes to be there at the same time.

